


Exhibit 10.16


ENPRO INDUSTRIES, INC. DEFERRED COMPENSATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010)





4814-6611-4051.03

--------------------------------------------------------------------------------




ENPRO INDUSTRIES, INC. DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010)
TABLE OF CONTENTS
 
Page


Article I DEFINITIONS
2


1.1 Account
2


1.2 Board
2


1.3 Change in Control
2


1.4 Code
3


1.5 Code Limitations
3


1.6 Committee
4


1.7 Company
4


1.8 Compensation
4


1.9 Controlled Group
4


1.10 Controlled Group Member
4


1.11 Covered Incentive Award
5


1.12 Deferral Account
5


1.13 Effective Date
6


1.14 Eligible Employee
6


1.15 Employee
6


1.16 Employer Contribution Eligible Employee
6


1.17 Employer Contribution
6


1.18 Employer Contribution Account
6


1.19 Exchange Act
6


1.20 Matching Contributions
6


1.21 Matching Contribution Account
6


1.22 Participant
6


1.23 Participating Employer
7


1.24 Plan
7


1.25 Plan Year
7


1.26 Potential Change in Control
7


1.27 Savings Plan
7


 
 
ARTICLE II ELIGIBILITY AND PARTICIPATION
8


2.1 Eligibility
8


2.2 Deferral Elections
8


2.3 Employer Contributions
9


2.4 Account Adjustments
10


2.5 Account Payments
10


2.6 Withdrawals on Account of an Unforeseeable Emergency
13






i
4814-6611-4051.03

--------------------------------------------------------------------------------




 
Page
Article III PLAN ADMINISTRATION
15
3.1 Committee
15
 
 
ARTICLE IV AMENDMENT AND TERMINATION
16
4.1 Amendment or Termination of Plan
16
 
 
Article V CHANGE IN CONTROL
17
5.1 Set Aside
17
5.2 Vesting
17
 
 
Article VI MISCELLANEOUS PROVISIONS
18
6.1 Nature of Plan and Rights
18
6.2 Termination of Employment
18
6.3 Spendthrift Provision
18
6.4 Employment Noncontractual
18
6.5 Adoption by Controlled Group Members
19
6.6 Taxes
19
6.7 Beneficiary(ies)
19
6.8 Payments to Minors and Incompetents
19
6.9 Applicable Law
19
6.10 Compliance with Code Section 409A
19










ii


4814-6611-4051.03

--------------------------------------------------------------------------------






EnPro Industries, Inc. Deferred Compensation Plan
(As Amended and Restated Effective January 1, 2010)
Statement of Purpose
EnPro Industries, Inc. (the “Company”) maintains the EnPro Industries, Inc
Deferred Compensation Plan (the “Plan”) to provide an opportunity to defer
current compensation to enhance savings for certain highly compensated
employees. The Company established the Plan in order to provide designated
highly compensated employees with the opportunity, on a non-qualified, unfunded
basis, to defer compensation and receive employer contributions that are not
available under the EnPro Industries, Inc. Retirement Savings Plan (the “Savings
Plan”) due to the limitations imposed by the Internal Revenue Code.
The Company is hereby amending and restating the Plan effective January 1, 2010
as set forth herein to (i) reflect certain design changes to the Plan with
respect to deferral elections for Plan Years beginning on and after January 1,
2010, (ii) provide for the Plan’s continued documentary compliance with the
requirements of Section 409A of the Code and (iii) otherwise meet current needs.
It is the intent of the Company that amounts deferred under the Plan by a
Participant shall not be taxable to the Participant for income tax purposes
until the time they are actually received by the Participant. The provisions of
the Plan shall be construed and interpreted to give effect to this intent.
NOW, THEREFORE, for the purposes aforesaid, the Company hereby restates the Plan
effective as of January 1, 2010 as follows:

4814-6611-4051.03

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
Where the following words and phrases appear in the Plan, they have the
respective meanings set forth below, unless their context clearly indicates
otherwise.
1.1
Account

The recordkeeping account maintained by a Participating Employer made up of the
following: the Deferral Account, the Matching Contribution Account and the
Employer Contribution Account.
1.2
Board

The Board of Directors of the Company.
1.3
Change in Control

Any of the following events:
(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (1) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Company (other than by
exercise of a conversion privilege), (B) any acquisition by the Company or any
of its subsidiaries, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or (D) any acquisition by any company with respect to which, following such
acquisition, more than 70% of, respectively, the then outstanding shares of
common stock of such company and the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such acquisition in substantially
the same proportions as their ownership, solely in their capacity as
shareholders of the Company, immediately prior to such acquisition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; or

(b)
individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided,


2
4814-6611-4051.03

--------------------------------------------------------------------------------




however, that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest; or
(c)
consummation of a reorganization, merger or consolidation, in each case, with
respect to which all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation, do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, solely in
their capacity as shareholders of the Company, more than 70% of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such
reorganization, merger or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger or
consolidation of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; or consummation of (1) a complete
liquidation or dissolution of the Company or (2) a sale or other disposition of
all or substantially all of the assets of the Company, other than to a company,
with respect to which following such sale or other disposition, more than 70%
of, respectively, the then outstanding shares of common stock of such company
and the combined voting power of the then outstanding voting securities of such
company entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities, solely in their capacity as shareholders of the
Company, who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be.

1.4
Code

The Internal Revenue Code of 1986, as amended. References to the Code shall
include the valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.
1.5
Code Limitations

Any one or more of the limitations and restrictions that Sections 401(a)(17),
401(k)(3), 401(m), 402(g) and 415(c) of the Code place on the pre-tax employee
contributions and matching employer contributions of a participant in the
Savings Plan. In addition, Code Limitations

3
4814-6611-4051.03

--------------------------------------------------------------------------------




also means and refers to any limits placed on the contribution rate of a
participant in the Savings Plan, including any such limits placed on highly
compensated employees established by the administrative committee under the
Savings Plan.
1.6
Committee

The Compensation and Human Resources Committee of the Board.
1.7
Company

EnPro Industries, Inc. and any successor thereto.
1.8
Compensation

Compensation as defined under the Savings Plan without regard to the Code §
401(a)(17) Compensation Limit (as defined in the Savings Plan).
1.9
Controlled Group

The Company and any and all other corporations, trades and/or businesses, the
Employees of which, together with Employees of the Company, are required by Code
Section 414 to be treated as if they were a single employer.
1.10
Controlled Group Member

Each corporation or unincorporated trade or business that is or was a member of
the Controlled Group, but only during such period as it is or was such a member
of the Controlled Group.
1.11
Corporate Transaction

Any one of the following events:
(a)
Change in Ownership: As provided in Treasury Regulation Section
1.409A-3(i)(5)(v), the date that any one person or more than one person acting
as a group (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v)(B)) acquires ownership (within the meaning of Code Section
318) of stock of the Company that, together with stock held by such person or
group constitutes more than 50% of the total fair market value or total voting
power of the stock of the Company; provided, however, that if any one person, or
more than one person acting as a group, is considered to effectively control the
company (within the meaning of Subsection (c) of this Section), the acquisition
of additional control of the Company by the same person or persons is not
considered to cause a change in the ownership of the Company;


4
4814-6611-4051.03

--------------------------------------------------------------------------------




(b)
Change in Effective Control:

As provided in Treasury Regulation Section 1.409A-3(i)(5)(vi):
(i)
The date one person or more than one person acting as a group (within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership (within the meaning of Code
Section 318) of stock of the Company possessing at least 30% of the total voting
power of the stock of the Company; provided, however, that if any one person, or
more than one person acting as a group, is considered to effectively control the
company, the acquisition of additional control of the Company by the same person
or persons is not considered to cause a change in the effective control of the
Company;

(ii)
The date a majority of membership of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election; or

(c)
Change in the Ownership of a Substantial Portion of the Company’s Assets: As
provided in Treasury Regulation Section 1.409A-3(i)(5)(vii), except as otherwise
provided in Treasury Regulation Section 1.409A-3(i)(5)(vii)(B), the date any one
person or more than one person acting as a group (within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
(within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii)(A)) of at
least 40% of the total gross fair market value of all the assets of the Company
immediately before such acquisition or acquisitions.

1.12
Covered Incentive Award

With respect to a Participant, any incentive award payable to such Participant
pursuant to any incentive compensation plan of the Company or any Participating
Employer approved for purposes of the Plan by the Committee from time to time.
Covered Incentive Awards may be payable annually, quarterly, or on such other
basis as provided by the applicable incentive plan.
1.13
Deferral Account

The account established and maintained on the books of a Participating Employer
to record a Participant's interest under the Plan attributable to amounts
credited to the Participant pursuant to Section 2.2.
1.14
Effective Date


5
4814-6611-4051.03

--------------------------------------------------------------------------------




The “Distribution Date,” as such term is defined in the Distribution Agreement
among Goodrich Corporation, EnPro Industries, Inc. and Coltec Industries Inc.
1.15
Eligible Employee

An Employee designated as an Eligible Employee in accordance with Section 2.1.
1.16
Employee

Any person who is classified by a Controlled Group Member as a common-law
employee of such Controlled Group Member.
1.17
Employer Contribution Eligible Employee

An Eligible Employee eligible to receive an employer 2% Non-Safe Harbor
Non-Elective Contribution under Section 7.1 of the Savings Plan’s Adoption
Agreement.
1.18
Employer Contribution

The contributions described in Section 2.3(c).
1.19
Employer Contribution Account

The account established and maintained on the books of a Participating Employer
to record a Participant's interest under the Plan attributable to amounts
credited to the Participant pursuant to Section 2.3(d).
1.20
Exchange Act

The Securities Exchange Act of 1934.
1.21
Matching Contributions

The contributions described in Section 2.3(a).
1.22
Matching Contribution Account

The account established and maintained on the books of a Participating Employer
to record a Participant's interest under the Plan attributable to amounts
credited to the Participant pursuant to Section 2.3(b).
1.23
Participant

Any Eligible Employee who makes an election to participate in accordance with
Section 2.2. Participant shall also include any former Eligible Employee who
continues to have an Account maintained under the Plan.

6
4814-6611-4051.03

--------------------------------------------------------------------------------




1.24
Participating Employer

The Company and each other participating employer under the Savings Plan.
1.25
Plan

The EnPro Industries, Inc. Deferred Compensation Plan, as the same may be
amended from time to time.
1.26
Plan Year

The calendar year.
1.27
Potential Change in Control

Any of the following events:
(a)
the Company entering into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(b)
the Company or any individual, entity, or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) publicly announcing an intention to
take actions, which if consummated, would constitute a Change in Control; or

(c)
the Board in its sole and exclusive discretion determining, based on facts and
circumstances, that there is a possible Change in Control.

1.28
Savings Plan

The EnPro Industries, Inc. Retirement Savings Plan for Salaried Employees, as
the same may be amended from time to time.

7
4814-6611-4051.03

--------------------------------------------------------------------------------




ARTICLE II
ELIGIBILITY AND PARTICIPATION
2.1
Eligibility

The Committee shall designate which Employees of the Company or any other
Participating Employer shall be Eligible Employees for a given Plan Year. An
Employee designated as an Eligible Employee with respect to one Plan Year need
not be designated as an Eligible Employee for any subsequent Plan Year. The Plan
is intended to limit eligibility to a “select group of management or highly
compensated employees” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended.
2.2
Deferral Elections

(d)
Time and Form of Elections: Elections to defer an Eligible Employee's
Compensation or Covered Incentive Awards for a Plan Year must be made on such
form and pursuant to such procedures as the Committee may establish from time to
time and shall be irrevocable for the Plan Year with respect to both this Plan
and the Savings Plan. The election must be made prior to the start of the
applicable Plan Year; provided, however, that an individual who first becomes an
Eligible Employee after the start of a Plan Year may make such deferral election
within 30 days after first becoming an Eligible Employee solely with regard to
Compensation for services performed after such deferral election is effectively
made. An election to defer for a Plan Year shall continue in effect for each
subsequent Plan Year unless revoked or modified by the Participant in accordance
with procedures established by the Committee; provided, however, that with
respect to any Compensation for any subsequent Plan Year, the election to defer
becomes irrevocable no later than December 31 of the Plan Year preceding the
Plan Year in which the Compensation is earned.

(e)
Deferral Elections: An Eligible Employee may elect to defer, on a combined basis
with the Savings Plan as hereinafter provided, up to 25% of the Eligible
Employee's Compensation other than Covered Incentive Awards for a Plan Year and
up to 50% of the Eligible Employee’s Covered Incentive Awards for the Plan Year.
Deferrals shall be made to the maximum extent possible, subject to the Code
Limitations, to the Savings Plan, and any such deferrals which cannot be made to
the Savings Plan solely because of the Code Limitations shall instead be made to
the Plan. The Committee, in its sole and exclusive discretion, may determine to
cause the deferral elections described above to be effected through a single
election made in coordination with the Savings Plan or through separate deferral
elections under the Plan and the Savings Plan.

(f)
Deferral Accounts: A Participating Employer shall establish and maintain on its
books a Deferral Account for each Eligible Employee employed by such
Participating Employer who elects to defer the receipt of any amount pursuant to


8
4814-6611-4051.03

--------------------------------------------------------------------------------




this Section. The amount to be deferred under this Section for a given period
shall be credited to such Deferral Account as of the date such amount would have
otherwise been credited to the Savings Plan but for the Code Limitations.
2.3
Employer Contributions

(a)
Matching Contributions: A Participating Employer shall make a contribution on
behalf of each Participant employed by such Participating Employer who is
eligible for an allocation of matching employer contributions for a given period
under the Savings Plan equal to the excess, if any, of Amount A over Amount B,
where:

(i)
Amount A is the amount of matching employer contributions the Participant would
have received under the Savings Plan had the Code Limitations not applied to the
Savings Plan, taking into account for such purposes all matchable pre-tax and
after-tax employee contributions made to the Savings Plan for the applicable
period plus all amounts credited to the Participant’s Deferral Account for the
applicable period pursuant to Section 2.2 that would have been matchable pre-tax
employee contributions had the amounts been deferred under the Savings Plan; and

(ii)
Amount B is the amount of matching employer contributions for the Participant
actually received under the Savings Plan for the applicable period.

(b)
Matching Contribution Accounts: A Participating Employer shall establish and
maintain on its books a Matching Contribution Account for each Participant. The
Matching Contributions determined under Subsection (a) of this Section for a
given period shall be credited to such Matching Contribution Account as of the
date such amount would have otherwise been credited to the Savings Plan but for
the Code Limitations.

(c)
Employer Contributions: A Participating Employer shall make a contribution for a
given period on behalf of each Employer Contribution Eligible Employee employed
by such Participating Employer equal to the excess, if any, of Amount A over
Amount B, where:

(i)
Amount A is 2% of the Employer Contribution Eligible Employee’s Compensation
without regard to amounts credited to the Employer Contribution Eligible
Employee’s Deferral Account for the applicable period pursuant to Section 2.2;
and

(ii)
Amount B is the amount of employer 2% Non-Safe Harbor Non-Elective Contributions
the Employer Contribution Eligible Employee actually received under the Savings
Plan for the applicable period.

(d)
Employer Contribution Account: A Participating Employer shall establish and
maintain on its books an Employer Contribution Account for each Employer


9
4814-6611-4051.03

--------------------------------------------------------------------------------




Contribution Eligible Employee. The Employer Contributions determined under
Subsection (c) of this Section for a given period shall be credited to such
Employer Contribution Account as of the date such amount would have otherwise
been credited to the Savings Plan but for the Code Limitations.
2.4
Account Adjustments

(a)
Account Adjustments for Deemed Investments: The Committee shall from time to
time designate one or more investment vehicle(s) in which the Accounts of
Participants shall be deemed to be invested. The investment vehicle(s) may be
designated by reference to the investments available under the Savings Plan.
Each Participant shall designate the investment vehicle(s) in which his Account
shall be deemed to be invested in accordance with procedures established by the
Committee, except as otherwise required by the terms of the Plan. No
Participating Employer shall be under an obligation to acquire or invest in any
of the deemed investment vehicle(s) under this Subsection, and any acquisition
of or investment in a deemed investment vehicle by a Participating Employer
shall be made in the name of such Participating Employer and shall remain the
sole property of such Participating Employer.

(b)
Default Investments: The Committee shall also establish from time to time a
default investment vehicle into which a Participant’s Account shall be deemed to
be invested if the Participant fails to provide investment instructions pursuant
to this Section.

(c)
Periodic Account Adjustments: Each Account shall be adjusted from time to time
at such intervals as determined by the Committee. The amount of the adjustment
shall equal the amount that the Participant's Account would have earned (or
lost) for the period since the last adjustment had the Account actually been
invested in the deemed investment vehicle(s) designated by the Participant for
such period pursuant to this Section.

2.5
Account Payments

(a)
Payment Options: Upon first becoming a Participant, each Participant shall have
the opportunity to make an election as to the time and method of payment of the
Participant's Account in accordance with, and subject to, the terms and
provisions of this Section. A Participant shall select from among the following
forms of payment:

(iii)
Lump Sum Payment Following Termination of Employment. The Participant’s Account
shall be payable following the Participant’s termination of employment with the
Controlled Group in a single cash payment.

(iv)
Lump Sum Payment In Specified Year. The Participant’s Account shall be payable
in the calendar year elected by the Participant, but not later than


10
4814-6611-4051.03

--------------------------------------------------------------------------------




the calendar year in which the Participant attains age 65, in a single cash
payment.
(v)
Annual Installments Following Termination of Employment. The Participant’s
Account shall be payable following the Participant’s termination of employment
with the Controlled Group in annual installment payments over a period of five
or ten years, as elected by the Participant.

(vi)
Annual Installments Commencing In Specified Year. The Participant’s Account
shall be payable commencing in the calendar year elected by the Participant, but
not to begin later than the calendar year in which the Participant attains age
65, in annual installment payments over a period of five or ten years, as
elected by the Participant.

Any election made under this Subsection shall be made on such form, at such time
and pursuant to such procedures as are established by the Committee in its sole
discretion from time to time. If a Participant fails to effectively elect a
payment option under this Subsection, the method of payment shall be a lump sum
payment following termination of employment with the Controlled Group under
Paragraph (a)(i) of this Section.
(b)
Special 2007 Payment Election: Each Participant who was in the active service of
a Participating Employer as of a date specified by the Committee prior to
December 31, 2007 was given the opportunity during an election window specified
by the Committee which ended no later than December 31, 2007 to make a payment
election applicable to the Participant’s Account. The Participant could elect
among the following payment options:

(i)
a single payment of his entire Account payable in the first half of 2008,
regardless of whether the Participant had terminated employment;

(ii)
a payment of a portion of his Account payable in the first half of 2008, with
the remaining portion of his Account payable in accordance with one of the
payment options described in Subsection (a) of this Section. In the event a
Participant elected the combination payment method, the Participant had to
further elect the percentage of the balance of the Account to be paid as a
single cash payment in 2008 and such percentage could not be less than 25%. Such
elections became effective immediately and remain in effect unless and until
changed as provided herein; or

(iii)
any one of the payment options described in Subsection (a) of this Section.

Such election was immediately effective; provided, however, that a Participant
could not make a new payment election with respect to payments the Participant
was otherwise scheduled to receive during 2007. The Account of any Participant
described in this Subsection who failed to make a payment election on or before

11
4814-6611-4051.03

--------------------------------------------------------------------------------




December 31, 2007 under this Subsection shall be paid in a lump sum payment
following termination of employment with the Controlled Group under Subsection
(a)(i) of this Section. Any subsequent change to such payment election must
comply with the requirements of Subsection (e) of this Section. Payments
pursuant to such election shall otherwise be subject to the requirements of this
Section.
(c)
Single Cash Payments: If a Participant's Account is to be paid to the
Participant following termination of employment with the Controlled Group in a
single cash payment in accordance with Subsection (a) or (b) of this Section,
the Account shall be paid in a single cash payment as soon as administratively
practicable (but in no event later than 75 days) following the date of such
termination of employment.

(d)
Annual Installments: If a Participant's Account is to be paid to the Participant
following termination of employment with the Controlled Group in either five or
ten annual installments in accordance with Subsection (a) or (b) of this
Section, the first installment shall be payable as soon as administratively
practicable (but in no event later than 75 days) following the date of such
termination of employment and each subsequent installment shall be payable on
the anniversary of the first installment. The amount payable for each
installment shall equal the applicable portion of the Account payable in
installments as of the payment date divided by the number of remaining
installments (including the installment then payable). During the installment
payment period, the Account shall continue to be adjusted in accordance with the
provisions of Section 2.4.

(e)
Subsequent Changes to Payment Elections: A Participant may change the form of
payment elected under Subsection (a) or (b) of this Section only if (i) such
election is made at least 12 months prior to the date payment would have
otherwise been made or commenced and (ii) the effect of such election is to
defer commencement or payment of such payment by at least five years. For
purposes of this Subsection, a series of installment payments over five or ten
years is treated as a single payment to be made in the year that the first
installment would otherwise be paid.

(f)
Vesting of Employer Contribution Accounts: Notwithstanding any provision of the
Plan to the contrary, if a Participant is not 100% vested in the amount credited
to the Participant's employer 2% Non-Safe Harbor Non-Elective Contributions
account under the Savings Plan at the time of the Participant's termination of
employment with the Controlled Group, then the amount credited to the
Participant's Employer Contribution Account shall be reduced at the time of such
termination of employment to an amount equal to the product of (i) the amount
then credited to said Employer Contribution Account multiplied by (ii) the
vested percentage applicable to the Participant's employer 2% Non-Safe Harbor
Non-Elective Contributions account under the Savings Plan as of the date of such
termination of employment. The amount by which the Participant's Employer
Contribution Account is reduced by application of the preceding sentence shall
be forfeited at the time the Participant terminates employment.


12
4814-6611-4051.03

--------------------------------------------------------------------------------




(g)
Special Provisions for “Specified Employees”: Notwithstanding any provision
herein to the contrary, to the extent applicable, in no event shall any payment
hereunder payable on account of a termination of employment be made to a
“specified employee” within the meaning of Code Section 409A and the Company’s
administrative policies, if any, earlier than six months after the date of the
Participant’s termination of employment with the Controlled Group, except in
connection with the Participant’s death.

2.6
Withdrawals on Account of an Unforeseeable Emergency

A Participant who is in active service of a Controlled Group Member may, in the
Committee’s sole discretion, receive a refund of all or any part of the amounts
previously credited to the Participant’s Accounts (to the extent vested) in the
case of an “unforeseeable emergency.” A Participant requesting a payment
pursuant to this Section shall have the burden of proof of establishing, to the
Committee’s satisfaction, the existence of such “unforeseeable emergency,” and
the amount of the payment needed to satisfy the same. In that regard, the
Participant shall provide the Committee with such financial data and information
as the Committee may request. If the Committee determines that a payment should
be made to a Participant under this Section such payment shall be made within a
reasonable time after the Committee’s determination of the existence of such
“unforeseeable emergency” and the amount of payment so needed. The Committee may
in its discretion establish the order in which amounts shall be withdrawn under
this Section from a Participant’s Accounts. As used herein, the term
“unforeseeable emergency” means a severe financial hardship to a Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent of the Participant (as defined in Code Section 152, without
regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)), or loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that shall constitute an “unforeseeable
emergency” shall depend upon the facts of each case, but, in any case, payment
may not be made to the extent that such hardship is or may be relieved (i)
through reimbursement or compensation by insurance or otherwise, (ii) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship, or (iii) by cessation
of deferrals under the Plan. Examples of what are not considered to be
“unforeseeable emergencies” include, without limitation, the need to send a
Participant’s child to college or the purchase of a home. Withdrawals of amounts
because of an “unforeseeable emergency” shall not exceed an amount reasonably
needed to satisfy the emergency need.
2.7
Corporate Transactions

In accordance with Code Section 409A(a)(2)(A)(v) and notwithstanding any other
provision of this Article (but subject to the provisions of Section 2.5(g)),
upon the occurrence of a Corporate Transaction, the portion of a Participant’s
Account attributable to (a) the Participant’s Compensation deferred pursuant to
Section 2.2, (b) Matching Contributions and/or (c) Employer Contributions
allocated to the Participant’s Account

13
4814-6611-4051.03

--------------------------------------------------------------------------------




on or after January 1, 2010 will be paid in a single cash payment no later than
the last day of the second month following the Corporate Transaction.

14
4814-6611-4051.03

--------------------------------------------------------------------------------






ARTICLE III    
PLAN ADMINISTRATION
3.1
Committee

The Plan shall be administered by the Committee. The Committee shall be
empowered to interpret the provisions of the Plan and to perform and exercise
all of the duties and powers granted to it under the terms of the Plan by action
of a majority of its members in office from time to time. The Committee may
adopt such rules and regulations for the administration of the Plan as are
consistent with the terms hereof and shall keep adequate records of its
proceedings and acts. All interpretations and decisions made (both as to law and
fact) and other action taken by the Committee with respect to the Plan shall be
conclusive and binding upon all parties having or claiming to have an interest
under the Plan. Not in limitation of the foregoing, the Committee shall have the
sole discretion to decide any factual or interpretative issues that may arise in
connection with its administration of the Plan (including without limitation any
determination as to claims for benefits hereunder), and the Committee’s exercise
of such discretion shall be conclusive and binding on all affected parties in
the absence of clear and convincing evidence that the Committee acted
arbitrarily and capriciously. The Committee may delegate any of its duties and
powers hereunder to the extent permitted by applicable law.

15
4814-6611-4051.03

--------------------------------------------------------------------------------




ARTICLE IV    
AMENDMENT AND TERMINATION
4.1
Amendment or Termination of Plan

(e)
Amendment: The Company may amend or terminate the Plan at any time so that no
further benefits shall accrue under the Plan or may, from time to time, amend
the Plan, without the consent of Participants or Beneficiaries; provided,
however, that no such amendment or termination shall reduce the actual amount of
the accrued benefit of a Participant under the Plan on the date of such
amendment or termination.

(f)
Termination: Notwithstanding Section 4.1(a) above, the Company may terminate the
Plan and accelerate the distribution all benefits accrued hereunder only if: (i)
all nonqualified plans that are account balance plans maintained by the
Controlled Group are terminated within 30 days preceding or 12 months following
a “change in control”, as defined under Code Section 409A, and all payments are
made within 12 months of the termination of the Plan; (ii) the termination of
the Plan is within 12 months of a corporate dissolution taxed under Code Section
331, or with the approval of a bankruptcy court pursuant to 11 U.S.C. Section
503(b)(1)(A); or (iii) all nonqualified plans that are account balance plans
maintained by all Controlled Group Members are terminated, no payments are made
within 12 months of the termination of the Plan (other than those that would
have been paid absent the termination), all payments are made within 24 months
of the termination of the Plan, and no Controlled Group Member adopts another
nonqualified deferred compensation plan that is a account balance plan for a
period of three years following the date of the termination of the Plan.
Notwithstanding the foregoing, such termination and distribution of benefits may
only occur to the extent permitted by Code Section 409A.


16
4814-6611-4051.03

--------------------------------------------------------------------------------




ARTICLE V    
CHANGE IN CONTROL
5.1
Set Aside

Upon or following the occurrence of a Potential Change in Control, if so
directed by the Board in its sole and exclusive discretion, the Company shall
set aside in a grantor trust, either existing or to be established, such amount
as may be determined by the Board not to exceed the projected benefit
obligations under the Plan as of the anticipated date of the possible Change in
Control, less any amounts previously set aside in a grantor trust to provide
benefits under the Plan.
If a Change in Control does not occur within a reasonable time from the date
such funds are set aside, the funds, adjusted for any gains or losses, shall
revert to the Company.
5.2
Vesting

Upon the occurrence of a Change in Control, each Participant shall become fully
vested in his entire Account under the Plan as of the date of the Change in
Control. Such vested Account shall be paid at the time and in the manner
provided in Section 2.5.

17
4814-6611-4051.03

--------------------------------------------------------------------------------




ARTICLE VI    
MISCELLANEOUS PROVISIONS
6.1
Nature of Plan and Rights

The Plan is unfunded and intended to constitute an incentive and deferred
compensation plan for a select group of officers and key management employees of
the Participating Employers. If necessary to preserve the above intended plan
status, the Committee, in its sole discretion, reserves the right to limit or
reduce the number of actual participants and otherwise to take any remedial or
curative action that the Committee deems necessary or advisable. The Accounts
established and maintained under the Plan by a Participating Employer are for
accounting purposes only and shall not be deemed or construed to create a trust
fund of any kind or to grant a property interest of any kind to any Participant,
designated beneficiary or estate. The amounts credited by a Participating
Employer to such Accounts are and for all purposes shall continue to be a part
of the general assets of such Participating Employer, and to the extent that a
Participant, beneficiary or estate acquires a right to receive payments from
such Participating Employer pursuant to the Plan, such right shall be no greater
than the right of any unsecured general creditor of such Participating Employer.
6.2
Termination of Employment

For the purposes of the Plan, termination of employment means any termination of
employment with either the Company or any successor to the Company that acquires
all or substantially all of the business and/or assets of the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise). For
purposes of this Agreement, whether a “termination of employment” has occurred
shall be determined consistent with the requirements of Code Section 409A and
the Company’s administrative policies, if any.
6.3
Spendthrift Provision

No Account balance or other right or interest under the Plan of a Participant,
beneficiary or estate may be assigned, transferred or alienated, in whole or in
part, either directly or by operation of law, and no such balance, right or
interest shall be liable for or subject to any debt, obligation or liability of
the Participant, designated beneficiary or estate.
6.4
Employment Noncontractual

The establishment of the Plan shall not enlarge or otherwise affect the terms of
any Employee’s employment with his Participating Employer, and such
Participating Employer may terminate the employment of the Employee as freely
and with the same effect as if the Plan had not been established.





18
4814-6611-4051.03

--------------------------------------------------------------------------------




6.5
Adoption by Controlled Group Members

The Plan may be adopted by any Controlled Group Member that has adopted the
Savings Plan, such adoption to be effective as of the date specified by such
Controlled Group Member at the time of adoption.
6.6
Taxes

Any deferral or payment hereunder shall be subject to applicable payroll and
withholding taxes.
6.7
Beneficiary(ies)

If a Participant dies prior to having received the entire balance of the
Participant's Account, the remaining vested balance in the Account shall be
payable to the Participant's beneficiary(ies) determined under the Savings Plan
as and when such amounts would have otherwise been payable to the Participant.
6.8
Payments to Minors and Incompetents

In the event any amount becomes payable under the provisions of the Plan to a
Participant, beneficiary or other person who is a minor or an incompetent,
whether or not declared incompetent by a court, such amount may be paid directly
to the minor or incompetent person or to such person’s fiduciary (or
attorney-in-fact in the case of an incompetent) as the Committee, in its sole
discretion, may decide, and the Committee shall not be liable to any person for
any such decision or any payment pursuant thereto.
6.9
Applicable Law

The Plan shall be governed and construed in accordance with the laws of the
State of North Carolina, except to the extent such laws are preempted by the
laws of the United States of America.
6.10
Compliance with Code Section 409A

The Plan is intended to comply with Code Section 409A. Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted, operated
and administered consistent with its intent.













19
4814-6611-4051.03

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this instrument has been executed by the Company on October
28, 2009.




ENPRO INDUSTRIES, INC.
 
 
By:
/s/ Richard L. Magee
 
 
Name:
Richard L. Magee
 
 
Title:
Senior Vice President
















20
4814-6611-4051.03